DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The preliminary amendment filed 8/25/20 is acknowledged. Claims 1-36 are cancelled. New claims 41 and 42 are added. Claims 37-42 are pending. Claims 39 and 40 are amended. Claims 37-42 are currently under consideration for patentability under 37 CFR 1.104.

Specification
Abstract
The abstract of the disclosure is objected to because the abstract contains misspellings and acronyms that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b).

Trademarks
The use of numerous trademarks have been noted in this application on multiple pages.  These include CLINIMACS, PROLEUKIN, FACSLYSE, QUANTIKINE, TYLENOL, BENADRYL, and possibly others. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Lengthy Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Drawings
The drawings are objected to because Figures 1 and 5-7 contain text or graphs that are blurry or not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 37 is objected to because of the following informalities:  the claim contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 37 and 38, the phrase “stratifying…according to benefit from a fixed daily IL-2 dose treatment method” renders the claim indefinite. It is impossible to stratify a patient population according to a benefit when the IL-2 has not been administered at any point in the method. 
In claims 37-42, the phrase “a fixed daily IL-2 dose treatment method” renders the claim indefinite. The phrase appears to indicate that a second method is required, with steps that are not defined. It is unclear if additional method steps are required, or if the phrase is referencing only the IL-2 dose. Further, it is impossible to determine what is “fixed” in the method, such as dose, steps of administration, timing or sequence of administration, etc. For example, the daily administration could be “fixed” or the dosing could be “fixed.” 
Claim 38 recites the limitation "the induction regiment".  There is insufficient antecedent basis for this limitation in the claim.
Claims 39 and 41 recite “administering a fixed daily IL-2 dose treatment method” which renders the claim indefinite. It is impossible to administer a method. 
Claim 37-42 recite “benefit from the fixed daily IL-2 dose treatment method” which renders the claim indefinite. It is impossible to know whether a benefit has been achieved without administration of a therapeutic, and there is no administration step for a therapeutic, only for a method. However, methods cannot be administered, therefore the claim is indefinite. 
Claims 40 and 42 recite “anti-immune disorder therapy”, which renders the claim indefinite. This term is not recognized in the art and is not defined in the specification. It is unclear what would constitute an “anti-immune disorder” and how one would identify a “therapy” that could be administered to treat said disorder. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional assays and samples that do not add meaningful limits to practicing the law of nature and abstract idea. 
	Based upon an analysis with respect to the claim as a whole, claims37-42 are determined to be directed to a law of nature/natural principle an abstract idea. The instant claims are directed to a method of stratifying subjects having an immune disorder by collecting a biological sample and measuring T lymphocytes, then determining the ratio of Tregs to conventional T lymphocytes, wherein if the ratio is higher than a particular threshold of 0.07 or 0.20, the subject is determined to benefit from a fixed daily IL-2 dose treatment method, and below the threshold the patient is determined to not benefit from an IL-2 daily dose treatment. Claim 38 also references “the induction regiment” but does not describe what is required in that step. Claims 39-42 do not actually require any administration of treatment, but instead only require “recommending” or “prescribing” the IL-2 fixed daily dose treatment. Therefore, no substantial application of the method is required by the dependent claims that would remedy the deficiency of the base claims. 
 The relationship between the recited biomarkers and potential benefit from a fixed daily IL-2 dose treatment method is a natural principle, which is a judicial exception. This method describes correlation of a particular biomarker with a particular natural disease state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to determine stratification of patients having an immune disorder could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The claims identifies blood cell types for testing, subjects to be tested (those with an immune disorder, although the disorder is not specified), and assays for determining gene product expression levels. The identification of sample types and subjects from which the samples are to be collected is routine in the art of medical testing. Regarding the assays to detect cell types, the assays claimed are routine in the art for measuring gene expression products. This is acknowledged by the instant specification, which states that "Biomarker nucleic acids and/or biomarker polypeptides can be analyzed according to the methods described herein and techniques known to the skilled artisan to identify such genetic or expression alterations useful for diagnostic and prognostic purposes. For example, biomarkers identifying Tregs and/or Tcons can be detected, as well as cellular biomarkers of activity thereof. Such methods include, but are not limited to, 1) an alteration in the level of a biomarker transcript or polypeptide, 2) a deletion or addition of one or more nucleotides from a biomarker gene, 4) a substitution of one or more nucleotides of a biomarker gene, 5) aberrant modification of a biomarker gene, such as an expression regulatory region, and the like.” (see paragraph [0166] of the published application). Therefore, the additional features of the claims (i.e., measuring the level of the recited cells/biomarkers, and identifying the source of the sample for screening) do not ensure that the claims amount to significantly more than the natural principle itself.  The claims use conventional means to observe a natural correlation and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability.  
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in light of inference the doctor has drawn using disclosed correlations, since the claims threaten to inhibit development of more refined treatment recommendations that combine the patentee's correlations with later discovered features, and since the correlation step of the claims is set forth in highly general language covering all processes that make use of the correlation. Further, the steps simply refer to a relevant patient population, which is a pre-existing audience; doctors wish to determine whether a particular patient will benefit from treatment. The claims inform a relevant audience about certain laws of nature; and additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community, and those steps, when viewed as a whole, add nothing significant beyond the sum of the parts taken separately. Even though the laws of nature at issue are narrow laws that may have limited applications, the claim does not amount to significantly more than the natural law itself. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 37, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koreth et al (N Engl J Med. 2011 Dec 1;365(22):2055-66).
The instant claims are directed to a method of stratifying subjects afflicted with an immune disorder according to benefit from a daily IL-2 treatment method comprising obtaining a biological sample form a subject, measuring Tcons and Tregs to produce a Tregs:Tcons ratio, wherein a ratio of greater than about 0.07 indicates that the subject would benefit from a fixed daily treatment method with IL-2. The method can further comprise recommending administration of a fixed IL-2 dose treatment method if above the ratio or recommending a different treatment if below the ratio. 
Koreth et al teach a clinical trial for treating GVHD with IL-2 comprising administering a daily subcutaneous low dose IL-2 regiment for 8 weeks (see page 2055). The study included stratifying clinical response by looking at the Treg:Tcon ratio (see supplement page 8), finding that Treg:Tcon rations of greater than or equal to 0.07 at baseline was highly predictive of clinical response to the daily regimen of IL-2, with patients having a ratio above the median had a 75% response rate compared to those with below median ratios (see supplement page 8). The reference indicated that daily administration of low-dose IL-1 was preferential for Treg-cell expansion and could reverse advanced manifestations of chronic GVHD.  Clinical response predictors Treg:Tcon amounts to a recommendation to treat with the IL-2 regimen since this regimen was effective in treating GVHD. 

References Cited But Not Relied Upon
1. Koreth et al (Blood. 2014; 124 (21):41; published December 6, 2014).
Koreth et al teach sorting of clinical responders to a daily subcutaneous low dose IL-2 regiment for 8 weeks (see entire reference), finding that Treg:Tcon rations of greater than or equal to 0.07 at baseline and greater than or equal to 0.2 at week 1 of treatment were highly predictive of clinical response to the daily regimen of IL-2 (see entire reference). The reference advocated optimizing IL-2 clinical response by further augmenting Treg:Tcon ratio early in the course of cGVHD (see entire reference). Clinical response predictors Treg:Tcon suggest IL-2 is more effective earlier in the course of disease when starting numbers of Treg are higher, which amounts to a recommendation to treat with the IL-2 regimen, which comprised daily IL-2 administration (see entire reference). However, the publication date is later than the earliest effective filing date for the instant application, therefore the reference is not available as prior art. 

2. Koreth et al (Blood. 2016 Jul 7;128(1):130-7)
Koreth et al teach sorting of clinical responders to a daily subcutaneous low dose IL-2 regiment for 8 weeks (see entire reference), finding that Treg:Tcon rations of greater than or equal to 0.07 at baseline and greater than or equal to 0.2 at week 1 of treatment were highly predictive of clinical response to the daily regimen of IL-2 (see abstract; page 133, left column; figure 2 legend). The reference advocated optimizing IL-2 clinical response by further augmenting Treg:Tcon ratio early in the course of cGVHD (see page 135, right column; page 133, left column). Clinical response predictors Treg:Tcon suggest IL-2 is more effective earlier in the course of disease when starting numbers of Treg are higher, which amounts to a recommendation to treat with the IL-2 regimen, which comprised daily IL-2 administration (see page 136). However, the publication date is later than the earliest effective filing date for the instant application, therefore the reference is not available as prior art. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        10/22/22